DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 11-16 in the reply filed on 6/8/2021 is acknowledged.
	Translated and original copies of the references are provided. The original copies are used to reference the figures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jiang (CN 102270413). 
With respect to Claim 1, Jiang discloses a display panel (Figures 2-3) comprising a substrate (Figure 4, 344); a plurality of insulating layers  (Figure 3, 346, 347 and 348) disposed on the substrate; and a plurality of metal routings (Figure 3,  G11, G21 and G31; and paragraph 17) disposed on the 
	With respect to Claim 2, Jiang discloses there is no interval between orthographic projections of the at least adjacent two of the metal routings on the substrate. See Figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 102270413)  as applied to claims 1-2 above, and further in view of KR 20070020608A.
	Jiang is relied upon as discussed above.
	However, Jiang  differs from the Claims at hand in that Jiang does not disclose the insulating layers and routings as required by the Claims at hand. 
	KR 20070020608A is relied upon to disclose plurality of insulating layers comprise an interlayer buffer layer, a first inorganic insulating layer and a second inorganic insulating layer sequentially disposed on the substrate. See page 5, last 10 lines to page 6, line 20; Figures 3A and 410, 420 and 430. Moreover. Moreover, KR 20070020608A is relied upon to disclose a plurality of test lines 251, 252 and 253. See page 5, first 30 lines.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the specific insulating layers and routings of KR 20070020608A in the display device of Jiang, for their known benefit of providing insulation and test lines in display devices. The use of known insulators and routings in display devices, for their known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 3, Jiang and KR 20070020608A  make obvious “ the plurality of insulating layers comprise an interlayer buffer layer, a first inorganic insulating layer and a second inorganic insulating layer sequentially disposed on the substrate”. See page 5, last 10 lines to page 6, line 20; Figures 3A and 410, 420 and 430 of KR 20070020608A .
	With respect to Claim 7, Jiang and KR 20070020608A  make obvious the plurality of metal routings comprise a plurality of test lines . See page 5, first 30 lines of KR 20070020608A . 


With respect to Claim 15, Jiang and KR 20070020608A  make obvious the plurality of metal routings comprise a plurality of test lines . See page 5, first 30 lines of KR 20070020608A.
	
Claims 4-6, 8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 102270413)  in view of KR 20070020608A as applied to claims 1-3, 7, 11 and 15 above, and further in view of Song et al (US 2017/0123506).
	Jiang and KR 20070020608A are relied upon as discussed above. Moreover, KR 20070020608A disclose the use of gate-on voltage lines, gate-off voltage lines and clock signal lines and drive circuits.  See pages 4-5 of KR 20070020608A . 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the specific lines of KR 20070020608A in the display device of Jiang, for their known benefit in the art of providing electric signals in display devices. The use of known lines in display devices, for their known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	However, neither Jiang nor KR 20070020608A  disclose GOA lines.
	Song et al is simply relied upon to disclose GOA lines in a display device. See paragraphs 12, 17 and 53.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the GOA lines  in the display device of Jiang in view  of  KR 20070020608A  for their known benefit in the art of providing electric signals in display devices as disclosed by Song et al. The use of a specific type of  line in display devices, for their known benefit, would have been prima facie prima facie obvious to one of ordinary skill in the art as a rearrangement of parts. See In re Japikse, 86 USPQ 70 (CCPA 1950).
	With respect to Claim 4, the combined references make obvious “the plurality of metal routings comprise a plurality of GOA signal lines”. See paragraphs 12, 17 and 53 of Song et al.
	With respect to Claim 5, the combined references make obvious “the plurality of GOA signal lines comprise: a gate-on voltage line disposed on the interlayer buffer layer; a gate-off voltage line disposed on the first inorganic insulating layer; and a first clock signal line  and a second clock signal line disposed on the second inorganic insulating layer”. See pages 4-5 of KR 20070020608A; and  paragraphs 12, 17 and 53 of Song et al.
	With respect to Claim 6, the combined references make obvious “the first non-display region further comprises a GOA drive circuit to which the plurality of GOA signal lines are connected”. See pages 4-5 of KR 20070020608A; and  paragraphs 12, 17 and 53 of Song et al.
With respect to Claim 8, the combined references make obvious “the plurality of test lines comprise: a first data signal test line and a first GOA signal test line disposed on the interlayer buffer layer; a second data signal test line, a second GOA signal test line and a third GOA signal test line disposed on the first inorganic insulating layer; and an enable signal test line disposed on the second inorganic insulating layer”. See pages 4-5 of KR 20070020608A; and  paragraphs 12, 17 and 53 of Song et al. Moreover, the placement of specific lines in specific insulating layers would have been prima facie obvious to one of ordinary skill in the art as a rearrangement of parts. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 12, the combined references make obvious “the plurality of metal routings comprise a plurality of GOA signal lines”. See paragraphs 12, 17 and 53 of Song et al.

	With respect to Claim 14, the combined references make obvious “the first non-display region further comprises a GOA drive circuit to which the plurality of GOA signal lines are connected”. See pages 4-5 of KR 20070020608A; and  paragraphs 12, 17 and 53 of Song et al.
With respect to Claim 16, the combined references make obvious “the plurality of test lines comprise: a first data signal test line and a first GOA signal test line disposed on the interlayer buffer layer; a second data signal test line, a second GOA signal test line and a third GOA signal test line disposed on the first inorganic insulating layer; and an enable signal test line disposed on the second inorganic insulating layer”. See pages 4-5 of KR 20070020608A; and  paragraphs 12, 17 and 53 of Song et al. Moreover, the placement of specific lines in specific insulating layers would have been prima facie obvious to one of ordinary skill in the art as a rearrangement of parts. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 21, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812